Citation Nr: 0709084	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  06-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits on behalf of the veteran's 
minor child.  


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1981 to May 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant is the veteran's ex-wife.  The appellant 
and the veteran have two daughters, K.T. who turned 18 in 
April 2004, graduated from high school in June 2004, and is 
not pursuing a higher education, and B.T. who is a minor. 

2.  B.T. entered the appellant's custody in December 2004.  

3.  The veteran has reasonably discharged his responsibility 
of the child's support, and apportionment of the veteran's VA 
compensation benefits would cause the veteran undue hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation for the support of his minor child are not met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and appellant have two children:  K.T. and B.T.  
Under 38 U.S.C.A. § 5307, if a veteran's child is not in his 
custody, all or any part of the compensation or pension 
payable on account of the veteran may be apportioned as may 
be prescribed by the Secretary.  38 U.S.C.A. § 101(4)(A) 
defines child, in part, as a person who is unmarried and who 
is under the age of 18.  The regulation does provide 
exceptions for persons who become permanently incapable of 
self-support before reaching 18, or who after attaining 18 
are pursuing a course of instruction at an approved 
educational instruction.  According to the appellant's 
January 2006 Form 9, K.T. turned 18 in April 2004, prior to 
the filing of this claim, and she did not subsequently enroll 
in college.  Consequently, K.T. is not a "child" for whom 
apportionment can be ordered.  

The records do indicate that B.T. is a "child" as defined 
by 38 U.S.C.A. § 101(4)(A), however.  There are two types of 
apportionments.  A "general" apportionment may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450 (2006).  
More specifically, 38 C.F.R. § 3.450 provides that an 
apportionment may be paid if the veteran's children are not 
residing with him and he is not reasonably discharging his 
responsibility for the children's support.  The second type 
of apportionment is a "special" apportionment which may be 
paid under the circumstances set forth in 38 C.F.R. § 3.451 
(2005).  That regulation provides that, without regard to any 
other provision regarding apportionment, compensation may 
only be apportioned as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and the dependent 
in whose behalf the apportionment is claimed, and the special 
needs of the veteran, his dependent and the apportionment 
claimant.  Section 3.451 further provides that apportionment 
of more than 50 percent of the veteran's benefits is 
ordinarily considered to constitute undue hardship on him 
while apportionment of less than 20 percent of his benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionment.

The evidence of record indicates that B.T. was in the legal 
custody of a third person until February 2005.  See February 
2005 Court order.  The appellant has reported that B.T. was 
in her custody beginning in December 2004, however, and has 
submitted statements from other people, including B.T., 
asserting the same.  See August 2005 Notice of Disagreement; 
January 2005 lay statements.  For the sake of this decision, 
the Board will accept the appellant's assertion that B.T. 
entered her custody in December 2004.

Prior to December 2004, apportionment is not warranted as a 
matter of law since the dependent child was not in the 
appellant's custody; only the legal guardian would be a 
proper claimant for a claim for apportionment during that 
period.  See generally Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).  

Apportionment must also be denied on the merits from December 
2004, forward.  As stated above, apportionment is only 
warranted if the veteran has not reasonably discharged his 
responsibility of support and if apportionment would not 
result in undue hardship.  The veteran has submitted pay 
stubs dating in October 2004, January 2005, and February 
2006, which show the veteran's pay is garnished for child 
support payments.  The veteran has stated that he is paid 
twice a month, resulting in two child support payment per 
month.  The Board is aware of the appellant's sentiments in 
that she feels the veteran should do more; however, the 
evidence of record shows that he is reasonably providing 
support to his dependent child.  Based on this evidence of 
support, apportioning the veteran's benefits for additional 
support would result in undue hardship to the veteran.  
Consequently, apportionment is not warranted.

VA has a duty to notify and assist claimants for benefits.  
In July 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the appellant providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In October 
2003 and August 2006, the veteran was informed of the pending 
claim for apportionment and was provided a copy of the 
statement of the case and the appellant's Form 9 in accord 
with 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The claim was 
subsequently re-adjudicated without taint from the prior 
decisions.  Although the record reflects that the RO has not 
provided VCAA notice with respect to the effective-date 
element of the claims, See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), because apportionment has been denied, 
any question as to the appropriate effective date is moot, 
and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the appellant and the veteran with respect 
to the claim for apportionment.  Both the veteran and the 
appellant have been requested to provide financial 
information and other evidence relevant to the claim.  In 
light of the foregoing, the Board finds that the duty to 
notify and assist has been met.  


ORDER

Apportionment of the veteran's compensation benefits on 
behalf of the veteran's minor child is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


